Citation Nr: 0530580	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
status post compression fracture of the cervical spine with 
degenerative disc disease prior to September 26, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
status post compression fracture of the cervical spine with 
degenerative disc disease as of September 26, 2003.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from June 1957 to June 1960.

This issue is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran appealed, and in April 2004, 
the Board remanded the claim for additional development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in September 2003.  A 
transcript of his testimony is on file.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's status post 
compression fracture of the cervical spine with degenerative 
disc disease is shown to be productive of subjective 
complaints of daily pain with evidence of disc herniation and 
arthritis, and no more than slight limitation of motion, but 
not moderate intervertebral disc syndrome (IDS) with 
recurring attacks, or incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months. 

2.  As of September 26, 2003, the veteran's status post 
compression fracture of the cervical spine with degenerative 
disc disease is shown to be productive of subjective 
complaints of daily pain with evidence of disc herniation and 
arthritis, 30 degrees of flexion, but not severe IDS with 
recurring attacks and intermittent relief, neurological 
deficit or incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a rating in 
excess of 10 percent for  status post compression fracture of 
the cervical spine with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5287, 5290, 5293 (as in effect prior 
to September 26, 2003).  

2.  As of September 26, 2003, the criteria for a rating in 
excess of 20 percent for  status post compression fracture of 
the cervical spine with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5242, 5243 
(as in effect September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran argues that an increased rating is warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

As for the history of the veteran's cervical spine disorder, 
see 38 C.F.R. § 4.1 (2005), the veteran's service medical 
records show that in October 1959, he was hospitalized for 
neck pain after he fell out of a first-floor window and 
landed on his head.  X-rays revealed scoliosis of the 
cervical spine with convexity to the right and a large 
fragment fractured off of the dorsal process of C6; there was 
no evidence of compression fracture, and the intervertebral 
disc spaces were well maintained.  After six days of 
treatment, the veteran was observed to be asymptomatic, with 
a full range of motion in the neck and no neurological 
findings, and he was discharged as fit for duty.  The 
veteran's separation examination report, dated in June 1960, 
shows that his "head, face, neck and scalp" were clinically 
evaluated as normal.  As for the post-service medical 
evidence, a VA examination report, dated in April 1988, shows 
that the veteran complained of neck pain and stiffness.  A 
neurological examination was normal.  The diagnosis was 
status post fracture, cervical spine (C6 and C7).  A VA X-ray 
report for the cervical spine, dated in November 1991, 
contains an impression noting degeneration of the discs at 
C5-6 and C6-7.  

In May 1988, the RO granted service connection for "status 
post fractures C3, C6 with traumatic arthritis," evaluated 
as 0 percent disabling (noncompensable).  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  In January 1992, the veteran filed a 
claim for a compensable rating.  In December 1993, the RO 
granted the veteran's claim to the extent that it assigned a 
10 percent rating, with an effective date of January 29, 1992 
for the 10 percent rating.  The veteran appealed.  In 
February 2005, the RO increased the veteran's rating to 20 
percent, with an effective date of September 26, 2003 for the 
20 percent rating.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remained in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

Given the foregoing, the issue may be stated as whether the 
criteria for a rating in excess of 10 percent have been met 
prior to September 26, 2003, and whether the criteria for a 
rating in excess of 20 percent have been met as of September 
26, 2003.  

As a final preliminary matter, the schedular criteria by 
which the veteran's cervical spine disability can be rated 
have changed twice during the pendency of the veteran's 
appeal.  The provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243.  See 67 Fed. Reg. 54345- 54349 
(August 22, 2002) (effective September 23, 2002), codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 68 Fed. 
Reg. 51454- 51458 (August 27, 2003) (effective September 26, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002 and September 26, 2003 
(i.e., the effective dates of the new regulations). 
Therefore, the Board will also address whether, for the 
period on and after September 23, 2002, and September 26, 
2003, the veteran is entitled to a higher rating under the 
new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

A.  Prior to September 26, 2003

The RO evaluated the disability in issue under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293.  

Under DC 5293 (as in effect prior to September 23, 2002), a 
10 percent rating is warranted for intervertebral disc 
syndrome (IDS): "mild."  A 20 percent rating is warranted 
for IDS: "Moderate; recurring attacks."  

Under DC 5293 (as in effect September 23, 2002), a 20 percent 
rating is warranted for intervertebral disc syndrome where 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note 1.  The new regulation also 
provides that the disc syndrome may be evaluated on the basis 
of separate evaluations of chronic orthopedic and neurologic 
symptoms.  Note 2.  

The relevant medical evidence consists of VA outpatient 
treatment reports, dated between Februsry 1992 and September 
2003, and VA examination reports, dated in April 1992, May 
1994, March 1996, February 1998, May and July 2001, and 
December 2002.  Overall, the VA outpatient treatment reports 
show that the veteran was periodically treated for complaints 
of cervical neck pain, as well as neurological complaints in 
his upper extremities.  These reports are further summarized 
as follows: in February 1992, the veteran was determined to 
have degenerative disc disease at C5-6 and C6-7.  In December 
1995, he sought treatment for complaints of right shoulder 
pain, and pain, numbness and weakness in his hands.  He 
reported that he worked as an airplane mechanic.  The 
assessment was carpal tunnel syndrome.  An X-ray report for 
the cervical spine, dated in September 1995, contains an 
impression noting degeneration of the discs at C5-6 and C6-7.  
A magnetic resonance imaging (MRI) report, dated in April 
1998, notes deformity at the C5, C6, and C7 vertebral bodies 
suggestive of an old injury, osteophytes at C5-6, C6-7, and 
C7-T1, disc space narrowing at C5-6 and C6-7, and disc 
bulging at C5-6 and C7-T1.  An MRI report for the cervical 
spine, dated in September 1999, contains an impression noting 
compression deformities of the left side of the C6, C7, and 
T1 vertebral bodies and probably post-traumatic changes in 
the left C5-6 facet joint, spondylotic disease at C5-6 with 
severe left foraminal stenosis.  A MRI report for the 
cervical spine, dated in August 2001, notes disc bulging at 
C2-C7, and osteophytes and hypertrophic changes at C5-C7.  An 
X-ray report for the cervical spine, dated in August 2003, 
contains an impression noting degenerative changes in the low 
cervical spine, with mild loss of height of C7 level.  

A VA examination report, dated in December 2002, notes that 
the veteran primarily complained of low back and lower 
extremity symptoms, and that he did not give any impression 
of any neurological problems in the upper extremities.  On 
examination, the cervical spine had flexion to 30 degrees, 
extension to 30 degrees, lateral bending to 40 degrees, 
bilaterally, and rotation to 55 degrees, bilaterally.  There 
was no significant pain on motion.  A neurological 
examination produced no sensory or motor dysfunction.  Deep 
tendon reflexes in the upper extremities were normal.  There 
was no muscle atrophy in the upper extremities, and no muscle 
spasm in the cervical spine.  The diagnosis noted history of 
cervical spine fracture with discogenic degenerative disease 
at C4-C7 without neurological involvement.  The examiner 
stated that there was no significant increase in cervical 
spine disability since the previous examination. 

A VA peripheral nerves examination report, dated in July 
2001, notes that the veteran had 5/5 muscle strength in all 
groups, no sensory loss, and normal coordination.  The 
diagnosis noted the history of cervical spine pathology, and 
the recommendations noted significant degenerative disease in 
the cervical area.  

A VA examination report, dated in May 2001, notes that on 
examination, the cervical spine had flexion to 40 degrees, 
extension to 50 degrees, lateral bending to 30 degrees, 
bilaterally, and rotation to 80 degrees, bilaterally.  
Reflexes were 2+ and symmetric.  Strength in the upper 
extremities in all relevant muscle groups was 5/5.  There was 
some decreased sensation in the C5 distribution of the 
axillary nerve bilaterally.  The relevant impression was 
post-traumatic degenerative arthritis of the cervical spine 
with left-sided foraminal stenosis and mild central stenosis 
at C5-6.  

A VA peripheral nerves examination report, dated in February 
1998, notes +2 symmetric deep tendon reflexes in all relevant 
areas, normal sensory examination, and a normal motor 
examination.  

A VA muscle examination report, dated in March 1996, shows 
that the veteran complained of neck pain and upper extremity 
neurological symptoms.  On examination, the cervical spine 
had flexion to 30 degrees, extension to 45 degrees, lateral 
bending to 30 degrees (right) and 25 degrees (left), and 
rotation to 70 degrees (right) and 75 degrees (left).  Deep 
tendon reflexes were 2+ bilaterally in the upper extremities.  
There was normal and symmetric muscle strength.  The relevant 
diagnosis was cervical spondylosis with degenerative disc 
disease and neural foraminal encroachment at C5-6 on the left 
and C3-4 on the right.  See also March 1996 VA joints 
examination report (containing essentially the same 
findings). 

A VA examination report, dated in May 1994, shows that the 
veteran reported that he did not have daily neck pain.  On 
examination, the veteran could touch his chin to his chest.  
The cervical spine had extension to 30 degrees, lateral 
flexion to 30 degrees (bilaterally), and rotation to 50 
degrees (bilaterally).  Reflexes and sensation were normal.  
The impression was osteoarthritis of the C5-6 and C6-7 levels 
of the cervical spine.  

A VA examination report, dated in April 1992, shows that the 
veteran reported that he had occasional neck pain.  On 
examination, the cervical spine had flexion to 40 degrees, 
extension to 35 degrees, lateral flexion to 20 degrees 
(bilaterally), and rotation to 45 degrees (bilaterally).  The 
diagnosis was status post fracture of cervical spine 
(vertebrae unknown) and degenerative disc disease, cervical 
spine, C5-6 and C6-7.  

With regard to DC 5293 (as in effect prior to September 23, 
2002), the Board has determined that the findings in evidence 
are not representative of moderate IDS.  There is 
insufficient evidence of record to show that the veteran had 
moderate; recurring attacks.  Both the VA progress notes and 
the examination reports show that the veteran has 
consistently and repeatedly been found to have normal 
neurological functioning, to include findings characterized 
as "within normal limits" "normal" or "5/5" for his 
strength, sensory functioning, and  coordination.  See e.g. 
VA progress notes, dated in February and December of 2002 and 
June and July of  2003.  Motion was not more than mildly 
reduced on compensation examinations, and was characterized 
as normal on several outpatient visits.  To the extent that 
his complaints of cervical spine symptoms have been 
accompanied by complaints of low back and/or bilateral arm 
symptoms, he is shown to have degenerative disc disease of 
the lumbar spine, and bilateral carpal tunnel syndrome.  
Service connection is not currently in effect for either of 
these conditions; the RO denied service connection for a low 
back disorder in March 2003.  Therefore, as the findings do 
not reflect moderate IDS with recurring attacks, the criteria 
for a 20 percent rating under DC 5293 have not been met.

With regard to DC 5293 (as in effect September 23, 2002), 
there is no evidence to show that the criteria for a rating 
in excess of 10 percent have been met within the applicable 
time period.  The Board first notes that much of the 
previously discussed medical evidence is dated prior to the 
effective date of the new regulation.  Nonetheless, these 
findings can be used to show the level of current disability.  
However, none of previously discussed findings in this 
medical evidence show that the criteria for a rating in 
excess of 10 percent were met.  In addition, the December 
2002 VA examination report shows that a neurological 
examination produced no sensory or motor dysfunction, that 
deep tendon reflexes in the upper extremities were normal, 
that there was no muscle atrophy in the upper extremities, 
and that there was no muscle spasm in the cervical spine.  In 
summary, there is no basis upon which to conclude that the 
veteran's IDS was productive of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during any 12 month period or that a separate 
compensable evaluation for neurologic symptoms was warranted.  
Therefore, the criteria for a rating in excess of 10 percent 
under DC 5293 (as in effect September 23, 2002) have not been 
met, and the claim must be denied.  

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  Scharlach v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, DC 5290 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the cervical spine is moderate.  
The Board finds that a rating in excess of 10 percent under 
DC 5290 is not warranted.  The previously discussed recorded 
ranges of motion for the cervical spine in the VA examination 
reports do not, in the Board's judgment, show a moderate 
limitation of motion; rather, no more than slight limitation 
of motion is shown.  Accordingly, a rating in excess of 10 
percent is not warranted under DC 5290.  

Under 38 C.F.R. § 4.71a, DC 5287 (as in effect prior to 
September 26, 2003), a 30 percent rating is warranted for 
favorable ankylosis of the cervical spine.  However, in this 
case the previously discussed VA examination reports show 
that the veteran's cervical spine had significant motion, and 
there is no competent evidence to show that the veteran's 
cervical spine was ankylosed.  Accordingly, a rating in 
excess of 10 percent is not warranted under DC 5287.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the evidence shows that the 
veteran has inconsistently complained of pain on motion.  The 
December 2002 VA examiner noted that motion "was not 
associated with [a] significant amount of pain" although 
there was localized tenderness in some areas. In any event, 
the evidence does not show functional loss due to pain to 
warrant a rating in excess of 10 percent.  The Board's 
analysis under DC 5293 is largely applicable and is 
incorporated herein.  Briefly stated, there is a lack of such 
findings as neurological impairment, loss of strength and 
muscle atrophy.  In summary, when the ranges of motion in the 
cervical spine are considered together with the evidence 
showing functional loss -- to include the findings pertaining 
to neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy - - the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5290, 5293; DeLuca.

B.  As of September 26, 2003

The RO has evaluated the veteran's cervical spine disorder as 
20 percent disabling, with an effective date of September 26, 
2003.
 
The Board first notes that the older versions of DC 5293 are 
still relevant to the claim for this time period.  Kuzma.  
Under DC 5293 (as in effect prior to September 23, 2002), a 
40 percent rating is warranted for "intervertebral disc 
syndrome: severe; recurring attacks, with intermittent 
relief."  

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5242 (degenerative arthritis of the spine) (see also DC 
5003), and DC 5243 (intervertebral disc syndrome) are rated 
under the "General Rating Formula for Diseases and Injuries 
of the Spine."  The General Rating Formula provides that a 30 
percent evaluation will be assigned where forward flexion of 
the cervical spine is 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  In addition, the 
regulation provides that intervertebral disc syndrome may be 
rated under either the General Rating Formula or the "Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

The medical evidence includes VA progress notes, dated in 
2004, and a VA examination report, dated in November 2004.

The VA progress notes show that in June and August of 2004, 
the veteran received treatment for complaints that included 
neck pain that radiated down his upper extremities.  The 
range of motion of the neck and upper extremities was noted 
to be WFL (within full limits).  Strength was 4+/5 or greater 
in the upper extremities.  The relevant assessments noted 
chronic neck pain, and cervical degenerative disc disease.  

The November 2004 VA examination report shows that the 
veteran complained of neck pain which he rated as eight or 
nine (on a scale of ten, with ten being the worst).  He 
stated that there were no flare-ups, just chronic, recurrent 
pain, which could be incapacitating during severe episodes.  
At other times, there was occasional mild neck stiffness 
instead of pain.  He stated that he had incapacitating 
episodes once a week, and almost four times a month.  He 
denied numbness, but endorsed some weakness of his arms, and 
headaches.  He reported taking medications for control of his 
symptoms.  He denied using a brace or collar for his neck.  
The examiner noted that the veteran's cervical spine did not 
compromise his daily activities and functional assessment.  
It was further noted that the veteran went swimming, and 
drove his car, without any problem.  On examination, the 
cervical spine had flexion to 30 degrees, extension to 30 
degrees, lateral bending to 40 degrees (bilaterally), and 
rotation to 55 degrees (bilaterally).  There was no palpable 
muscle spasm.  There was no evidence of torticollis or any 
localized tenderness to the spinous process.  There was no 
muscle atrophy in the upper extremities.  Deep tendon 
reflexes were 2+ bilaterally in the upper extremities.  There 
was no reduction of motion, fatigue, or lack of endurance on 
repetition of motion.  X-rays were noted to reveal gross 
degeneration of the C4-5 disc space with osteophyte 
anteriorly and facet joint arthritis.  Normal lordosis of the 
cervical spine was well maintained.  The diagnosis was 
degenerative disease of the cervical spine, with advanced 
disc space narrowing at C5-6.  The examiner noted that there 
had been no change in the veteran's condition since his last 
examination, and indicated that any upper extremity 
neurological symptoms that the veteran may have were not 
related to his service-connected condition.  In this regard, 
the veteran was noted to have carpal tunnel syndrome, which 
the examiner stated was most likely the etiology for his 
complaints of right forearm numbness and tingling.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met under the 
General Rating Formula, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  With regard to the General Rating Formula, the 
most recent recorded ranges of motion for the cervical spine 
are contained in the November 2004 VA examination report, 
which shows that the veteran's cervical spine had 30 degrees 
of flexion and, overall, no more than slight limitation of 
cervical spine motion.  In addition, there is no evidence of 
ankylosis of the cervical spine.  Thus, the criteria for a 
rating in excess of 20 percent under the General Rating 
Formula have not been met.  

With regard to DC 5243, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, and DC 5293 
(as in effect prior to September 23, 2002, and thereafter), 
the evidence is insufficient to show that the veteran has 
severe IDS characterized by recurring attacks, with 
intermittent relief, or, IDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  In particular, the November 
2004 VA examination report shows that the examiner noted that 
the veteran's cervical spine did not compromise his daily 
activities and functional assessment.  It was further noted 
that the veteran went swimming, and drove his car, without 
any problem.  Deep tendon reflexes were 2+ bilaterally in the 
upper extremities.  There was no muscle atrophy in the upper 
extremities, no more than slight reduction of motion, and no 
fatigue or lack of endurance on repetition of motion.  The 
examiner further noted that there had been no change in the 
veteran's condition since his last examination (i.e., in 
December 2002).  In summary, there is no competent evidence 
to show that a physician has prescribed bed rest during the 
past 12 months, and there is insufficient evidence of record 
to show that the veteran had severe IVS with recurring 
attacks, with intermittent relief.  With regard to DC 5293 
and functional loss, when the ranges of motion in the 
cervical spine are considered together with the evidence 
showing functional loss -- to include the findings pertaining 
to neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy - - the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  DeLuca.

With regard to associated neurological abnormalities, there 
is no competent evidence of a neurological condition related 
to the veteran's cervical spine.  See General Rating Formula, 
Note 1.  In this regard, as previously noted, the veteran is 
shown to have a degenerative condition of his lumbar spine, 
as well as bilateral carpal tunnel syndrome, and service 
connection is not currently in effect for either of these 
conditions.  The November 2004 VA examination report shows 
that the examiner indicated that any upper extremity 
neurological symptoms that the veteran may have were not 
related to his service-connected condition.  Accordingly, the 
Board finds that a rating in excess of 20 percent is not 
warranted under the General Rating Formula, or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243, 5293 (as in effect prior to September 23, 2002 and 
thereafter).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's cervical spine 
disorder warrants no higher than a 20 percent rating.  

C.  Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in August 
and November of 2002, and April 2004, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Form 21-4142) for all evidence that he 
desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the February 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded 
several VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Prior to September 26, 2003, a rating in excess of 10 percent 
for service-connected status post compression fracture of the 
cervical spine with degenerative disc disease, is denied.

As of September 26, 2003, a rating in excess of 20 percent 
for status post compression fracture of the cervical spine 
with degenerative disc disease, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


